Citation Nr: 1337442	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  07-26 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a back injury.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	John F. Dowd, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Aside from PTSD, a review of the record shows that the Veteran has been diagnosed with bipolar disorder, mixed type.  To adequately reflect the claims on appeal, the issue has been rephrased accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested and was scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ) at the RO in August 2013.  In July 2013, the Veteran's attorney requested that the Veteran be rescheduled for a Videoconference hearing before a VLJ after October 7, 2013, as he planned to be out of the country until that time and unable to appear with the Veteran at the August 2013 hearing.  He further requested that hearing be scheduled on a Monday, Tuesday or Wednesday afternoon.   

The Veteran was scheduled for a November 2013 videoconference hearing before the undersigned VLJ.  In correspondence received on the date of the hearing, the Veteran's attorney requested that the hearing be postponed for an additional six months as the Veteran was awaiting a response from the National Personnel Records Center (NPRC) for records pertaining to one or more issues on appeal.  

From the foregoing, it appears that the Veteran is undertaking active development of his appeal.  Furthermore, it appears that he is not prepared at this time to present testimony in his appeal.  Accordingly, the Board will honor his request to postpone the scheduled hearing.  As videohearings are scheduled by the RO, the claims file should be transferred to the Winston-Salem RO so that a Board hearing may be rescheduled in accordance with the Veteran's attorney's request.   

Accordingly, the case is REMANDED for the following action:

1.  The Winston-Salem RO should schedule the Veteran for his requested Board hearing.  The hearing should be scheduled for anytime after May 8, 2014, and to the extent possible, on a Monday, Tuesday, or Wednesday afternoon.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing and this must be documented in the claims file.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



